Dissenting Opinion.
Adams, J.
As stated in the majority opinion, both appellant and appellee Ida M. Ranje were rendering a gratuitous service to Henry Ranje. The mortgage in question was written by appellant, and given to a notary, not in the employ of appellant, who took the acknowledgment of Ida M. Ranje, in the presence of her son Henry. She gave the mortgage and note to her son, who delivered it to appellant. She knew that she was not executing the mortgage to secure *618the payment of the note for $2,500, but to indemnify appellant against loss on account of becoming surety for her son in his contracting business. The extent of her indemnity obligation I do not think pertinent to the present inquiry. She knew that it was necessary, after signing and acknowledging, to deliver the note and mortgage to appellant. If she did not wish to do so herself, she knew that some one must deliver the same for her, in order to make the instrument effective. She must be presumed to have known that delivery was a necessary part of the execution of the mortgage, and she entrusted that part of its execution to her son. I think it clearly appears that under such conditions Henry 'Ranje was the agent of his mother in delivering the indemnity mortgage, and it follows that his statements made to appellant at the time of delivery were a part of the res gestae, and binding on his principal.
I believe the trial court erred in rejecting the testimony offered, and for the error in overruling the motion for a new trial, the judgment should be reversed.
Ibach, P. J., concurs.
Note.—Reported in 98 N. E. 314, 317. See, also, under (1) 16 Cyc. 1005, 1028; (2) 38 Cyc. 1378; (3) 16 Cyc. 1148; (4) 31 Cyc. 1331; (5) 27 Cyc. 1613; (6) 38 Cyc. 1329; (7) 3 Cyc. 300. As to admissibility of parol evidence to affect written terms of a mortgage, see 56 Am. St. 667; 11 Am. St. 844. As to- principal’s not being bound by agent’s act outside the scope of his authority, see 6 Am. St. 37.